DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/183,334.  The claims of the ‘334 application anticipate all the structural claim requirements including a coupling member that couples first and second lever pivot portions at a first distance, contacting portions, a distance between contacting portions in a closed state being less than the first distance.  Although monolithic formation (claim 2) and protrusions (claim 7) are not explicitly recited in the claims of the ‘334 application, the Shih patent renders these features obvious.  Therefore, 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent D532,932 (Shih).  
Shih discloses a device capable of being used as a surgical instrument that comprises first and second lever arms joined together by an arcuate coupling member.  As shown on the marked up drawing below, the first and second pivot portions are positioned at a first distance relative to one another.  The lever arms further comprise contact portions at their free ends that are adapted to grasp an object.  The lever arms have a straight shape such that a longitudinal axis runs 

    PNG
    media_image1.png
    1009
    1376
    media_image1.png
    Greyscale

In regards to claim 2, the drawings illustrate a monolithically formed device.
Regarding claim 3, as indicated by the phantom lines in the marked up Figure below showing a wedge-shaped closing state, the proximal sections of the levers near the coupling member are farther from a central longitudinal plane than the distal ends of the lever members that are brought closer towards the central longitudinal plane.  
In regards to claims 4-7: the phrases “…configured to receive a first applied force…”, “…configured to receive a second applied force…”, “…wherein the second applied force is applied to lift the contacting portions in the direction parallel to the longitudinal plane…” are functional recitations not given full patentable weight, in that the prior art is not required to explicitly show a lift force being applied to the device.  The capability of the prior art instrument to perform the recited function meets the claim requirements.  As shown in phantom below, the Shih device would define a wedge shape in a closed state with the lever arms having a straight shape and protrusions on a gripping region, similar to Applicant’s device illustrated in Figures 5A-B.  The first and second levers are capable of receiving squeezing forces from an operator’s hand at any point along their edges, but are especially adapted to receive squeezing forces at the circular grips.  As explained in detail in Figures 5A and B of this application, the squeezing forces having a first force component in a direction orthogonal to the outer surface of the lever and a second force component parallel to a longitudinal axis of the device such that the second force acts to lift the contacting portions along with a gripped object.  Since the Shih device comprises all the claimed structural components and functions in a similar manner to the claimed invention, the Shih device is considered to be capable of performing the recited functions.  

    PNG
    media_image2.png
    619
    1113
    media_image2.png
    Greyscale

Regarding claim 8: the pivot portions of the levers comprise a pivot axis.

    PNG
    media_image3.png
    593
    1115
    media_image3.png
    Greyscale

In regards to claims 9-12: the term “flexion portion” is given its broadest reasonable interpretation to encompass any point or segment of a lever member in any of three dimensions capable of allowing flexion.  Shih discloses each lever arm has a cut-out region, or flexion aperture (claim 12), and force application portions that have a circular finger grip.  The portions of the lever arm on either side of the flexion aperture reads on the term “flexion portion”, as it defines a width less than other portions of the lever arm proximal to and distal to the apertures (see below). 

    PNG
    media_image4.png
    318
    870
    media_image4.png
    Greyscale

Regarding claim 13: the term “effective portion” is a significantly broad term that does not require any particular structure.  Therefore, any length of a segment between the force application portion (the circular finger grip) and the contacting portions at the distal ends of the lever arms meets the claim requirement.
Regarding claim 14: each lever member defines an aperture that meets the broad requirement of a stabilization aperture.  The two portions of a lever arm on either side of the aperture meet the significantly broad requirements of first and second stabilization members, as the claim does not set forth any particular structural requirements of this feature.  
In regards to claim 15, Figure 1 of this application illustrates the direction of a bisecting plane.  The force application portions (circular finger grips) are aligned, such that a bisecting plane drawn either proximal or distal to them would be positioned on one side of them. 
In regards to claim 16, the Shih device can be described as omitting a pivot, as it does not comprise a hinge.
Regarding claims 17 and 18, the device can be described as having an “outer coupling member” and an “inner coupling member” at the proximal end, as there are two curved coupling components, the inner coupling member being located between the lever members. 
Regarding claim 19:  The proximal-most point of the coupling member (see marked up Figure 7 above) can be described as having a rotation axis coupling the lever members to one another.  Therefore, the contacting portions at the ends of the lever members are rotated about the same axis. 
In regards to claim 20:  the contacting portions having subsets of teeth, as clearly illustrated in Figure 1.  The teeth are arranged along the longitudinal axis of each lever arm.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices having levers spaced by a coupling member are taught by US D717,002; D559,458; and D357,846 and US Patent No. 4,212,305 (Lahay).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771